Citation Nr: 1106865	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left 
leg below the knee amputation, claimed as due to VA treatment.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty for training from June 1957 to 
December 1957, and on active duty from January 1958 to February 
1964.  The Veteran had additional service with the Pennsylvania 
National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a left 
leg below the knee amputation.

In July 2008, the Board remanded the case for the development of 
additional evidence.  In addition, in 2010, the Board obtained a 
VA medical opinion.  The Board is satisfied that there has been 
substantial compliance with the remand directives, and that the 
case is ready for review.  The Board will proceed with review.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  In August and September 1998, the Veteran had surgery and 
other treatment, at a VA facility, for severe peripheral vascular 
disease.

2.  In November 1998, at a non-VA facility, the Veteran underwent 
below the knee amputation of his left leg.

3.  VA medical treatment in August and September 1998 did not, 
through carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, nor 
through an event not reasonably foreseeable, necessitate the 
November 1998 left leg amputation.




CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a left leg below the knee amputation, claimed as due 
to treatment at a VA facility in August and September 1998, have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist claimants in the development of 
claims for VA benefits.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain. 38 C.F.R. § 3.159(b) (2010).  The requirements 
apply to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004). However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In a December 2004 letter, issued prior to the rating decision on 
appeal, 
and in a March 2007 letter, the Veteran was provided notice 
regarding the information and evidence that is needed to 
substantiate a claim for compensation benefits under 38 U.S.C.A. 
§ 1151, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The August 2006 letter also advised the 
Veteran of how the VA determines a disability rating and assigns 
an effective date, and the type of evidence that affects those 
determinations.  The case was last readjudicated in March 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include VA inpatient and 
outpatient treatment records, private treatment reports, VA 
examination reports, VA medical opinions, and statements from the 
Veteran.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran actively participated in the claims 
process by submitting evidence and argument, and responding to 
notices.  Thus, VA provided the Veteran with a meaningful 
opportunity to participate in the claims process, and the Veteran 
participated.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Section 1151 Claim

The Veteran is seeking VA compensation for disability due to 
below the knee amputation of the left leg.  He claims that the 
amputation was due to fault in VA treatment for peripheral 
vascular disease.

The Veteran has a history of peripheral vascular disease 
affecting the lower extremities since 1990 or earlier.  He has 
undergone multiple surgical procedures to address the peripheral 
vascular disease in his left lower extremity.  He had VA 
inpatient treatment in August and September 1998.  He underwent 
the amputation in November 1998, at a non-VA hospital.

Under certain circumstances, VA provides compensation for 
additional disability resulting from VA medical treatment in the 
same manner as if such disability were service-connected.  For a 
claimant to qualify for such compensation, the additional 
disability must not be the result of the veteran's willful 
misconduct.  When additional disability is caused by VA hospital 
care, medical or surgical treatment, 
or examination, the proximate cause of the additional disability 
must be: (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing the care, treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, VA 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107.

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the medical treatment upon which the claim is based to the 
veteran's condition after such treatment.  38 C.F.R. § 3.361(b).  
To establish causation, the evidence must show that the medical 
treatment resulted in the additional disability.  Merely showing 
that a veteran treatment and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  
Medical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care or treatment 
was furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing medical treatment proximately caused a veteran's 
additional disability, it must be shown that the treatment caused 
the additional disability; and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with informed consent 
procedures.  38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and 
regulations, section 1151 claims are treated similarly to claims 
for service connection.  See Jones v. West, 12 Vet. App. 383 
(1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to 
establish entitlement, there must be (1) medical evidence of a 
current disability; (2) medical evidence, or, in certain 
circumstances, lay evidence, of incurrence or aggravation of an 
injury as the result of medical treatment; and (3) competent 
evidence of a nexus between that asserted injury or disease and 
the current disability.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting a decision, there is no 
requirement that the Board discuss in detail the evidence 
submitted by the appellant or obtained on his behalf.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

In essence, the Veteran asserts that the surgery and other 
treatment he underwent at a VA facility in August and September 
1998 resulted in the November 1998 amputation, and thus resulted 
in the additional disability attributable to the amputation.

The Veteran's medical records show a history of peripheral 
vascular disease from at least as early as 1990 or 1991.  He 
underwent a right femoral bypass surgery in 1991, at a non-VA 
hospital.  The surgery provided no relief of the symptoms, and 
there was a thrombosis of the graft five months after the 
surgery.

In August 1998, at the VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania, the Veteran underwent surgery, a common femoral to 
peroneal femoral bypass with saphenous vein.  He was readmitted 
in September 1998, and had an angiogram and angioplasty.  The 
angioplasty was complicated by the rupture of a venous bypass 
graft.  In response, physicians performed a left femoral peroneal 
bypass revision with interposition graft.

In November 1998, the Veteran received treatment at non-VA 
facilities.  He was seen for coolness and increased claudication 
in his left lower extremity, and the lack of a pulse in the 
graft.  Physicians performed incision and drainage of a hematoma 
of the left groin, and undertook surgery to revise the left 
femoral peroneal graft.  Vascular problems involving the left 
lower extremity persisted and increased, and physicians performed 
the below the knee amputation of the left leg.

The Veteran submitted in October 2004 his claim for compensation 
under 38 U.S.C.A. § 1151.  He contended that treatment on his 
left leg at the Pittsburgh VAMC caused the amputation of his left 
leg in November 1998.

In November 2007, the Veteran, his representative, and a Decision 
Review Officer from the RO, had an informal conference to discuss 
his claim.  The Veteran stated that he believed that the 
amputation of his left leg was preventable.  He reported that he 
had endured a great deal of pain.

In the July 2008 remand, the Board sought medical records that 
were not associated with the claims file.  The Board instructed 
that a physician should review the Veteran's claims file and 
provide opinions as to whether the amputation resulted from fault 
on the part of VA care, or resulted from an event not reasonably 
foreseeable.

In March 2009, a VA physician reported having thoroughly reviewed 
the Veteran's claims file.  The physician noted that, when the 
Veteran had VA treatment in August and September 1998, he had 
severe peripheral vascular disease that required a surgical 
procedure.  The physician found there were complications due to 
the surgical procedure that required intervention.  The physician 
expressed the opinion that the amputation was the result of the 
natural progression of the Veteran's severe peripheral vascular 
disease.  The reviewing physician stated that treating physicians 
attempted a balloon angioplasty, which was unsuccessful, 
requiring the Veteran to have another graft.  The physician 
concluded that, despite those procedures, the severe peripheral 
vascular disease nonetheless caused the development of gangrene, 
and that the gangrene necessitated the below the knee amputation 
of the left leg.  The reviewing physician explained:

It is my opinion that the amputation was the 
result of the natural progression of the 
preexisting vascular disease.  It is my opinion 
that there was no aggravation of the vascular 
disease by VA procedures in August of 1998 or 
the bypass rupture in 1998.  There is no 
evidence to indicate that the intervening bypass 
surgery in November of 1998 at a private 
facility was the approximate cause of his 
amputation.  There is no evidence to document 
that the procedures in August or September 1998 
reflect carelessness, negligence, lack of proper 
skill, error in judgment, or similar incidence 
in the fault of the VA.

In September 2009, the reviewing physician reviewed additional 
medical records.  The physician stated that the records did not 
change the opinion he provided in March 2009.

In May 2010, the Board sought an opinion on the case from a 
physician who is a vascular specialist.  A staff vascular surgeon 
at a VA Medical Center reviewed the file and provided an opinion.  
That physician concluded that VA treatment in August and 
September 1998 did not worsen the condition of the Veteran's left 
lower extremity beyond the natural progression of the peripheral 
vascular disease.  The physician noted that in patients, like the 
Veteran, who have a threatened limb, the prognosis is extremely 
poor.  Within six months after surgery, the physician explained, 
20 percent of such patients have died, 40 percent are alive with 
an amputation, and 40 percent are alive without an amputation.  
"These numbers should make it clear," the physician wrote, 
"that what occurred with this patient falls easily within the 
realm of the normal natural progression of peripheral vascular 
disease."  The physician also indicated that the events that 
occurred in the Veteran's VA treatment in 1998 fell within the 
realm of accepted complication rates.

The reviewing physician also opined that the Veteran's VA 
treatment in 1998 did not proximately cause the November 1998 
amputation.  The physician noted that the Veteran reduced the 
chance of salvaging his leg by continuing to smoke before and 
after the bypass surgeries.  The physician stated that there was 
not carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in the VA treatment the 
Veteran received in August and September 1998.  The physician 
found that the events and developments during the Veteran's VA 
and private treatment in 1998 were reasonably foreseeable.  The 
physician stated that it was not possible to answer what caused 
the need for amputation, as the graft failure could be due to a 
poor quality vein, poor outflow, or other technical factors that 
are "not exactly caused by either the natural progression of 
peripheral vascular disease or the medical procedures performed 
prior to amputation."  The examiner concluded, "The natural 
history of [the Veteran's] peripheral vascular disease 
predisposed the bypass to a high risk of graft failure, even in 
the best hands."

The Veteran contends that the amputation of his left leg was 
preventable.  The fact that some patients with conditions similar 
to the Veteran's avoid the need for amputation does not help to 
show that the need for amputation in the Veteran's case means 
that his VA treatment was faulty, nor that his need for 
amputation was unforeseeable.  The opinions of the VA physician 
who reviewed the Veteran's file in 2009 are reasonably 
convincing.  The VA vascular surgeon who reviewed the file in 
2010 is even more competent to comment, as he is a specialist in 
the relevant area.  His background and the detailed explanations 
he provided give his opinions considerable evidentiary weight.  
Considering the weight of the medical opinions, and the fact that 
the Veteran's opinion is that of a lay person without medical 
training, the preponderance of the evidence is against a finding 
that the Veteran's amputation was caused by fault in VA medical 
treatment, and is against a finding that the amputation was not 
reasonably foreseeable.  The Board therefore denies compensation 
under 38 U.S.C.A. § 1151 for the amputation of the Veteran's left 
leg.

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left 
leg below the knee amputation is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


